Citation Nr: 1742097	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the residuals of hepatitis C.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Louis, Missouri.  

In June 2015 and July 2016, the Board remanded the matter for the purpose of obtaining additional clarifying medical data.  The claim has since been returned to the Board for review.

Upon reviewing the development that has occurred as a result of the Board's remand actions, the Board finds that there has been substantial compliance with its remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The record indicates that the Board, through its instructions in the remand, sought to obtain medical information concerning the etiology of the Veteran's hepatitis C infection.  As discussed in more detail below, an opinion concerning the etiology of the disorder has now been obtained.  Since that time, the Agency of Original Jurisdiction (AOJ) has reviewed the additional evidence and issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the Board's Remand.  The Veteran has not contended otherwise.  


FINDINGS OF FACT

The most probative evidence establishes that the Veteran's current hepatitis C was not incurred during the Veteran's active service or otherwise causally related to his active service or any incident therein, to include high risk sexual activities.



CONCLUSION OF LAW

The criteria for an award of service connection for the residuals of hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2016).  An injury or disease incurred during active service, however, will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2016).  


III.  Facts and Discussion

The Veteran's service treatment records reflect treatment for penile lesions and venereal disease in December 1972, January 1973, March 1973, April 1973, May 1973, and October 1974.  In December 1974, the Veteran complained of possible hepatitis.  He was advised to return in 48 hours for a recheck.  Subsequent service treatment records are negative for notations of hepatitis.  At his September 1975 military discharge medical examination, physical examination and laboratory testing was normal in all pertinent respects.  

The post-service medical records show that following service, the Veteran used cocaine and other illegal drugs.  The usage of the cocaine continued to at least 2006.  The medical information also indicates that in addition to drugs, the Veteran abused alcohol during this period.  In November of 1996, the Veteran was diagnosed as having hepatitis.  Hepatitis C was subsequently diagnosed, and the diagnosis was confirmed in 2006.

In conjunction with his claim for benefits, the Veteran underwent a VA medical examination in October 2011.  The physician reviewed the Veteran's claims folder and medical history in connection with the examination.  The Veteran claimed that he was told that he had hepatitis in service, but recalled no further treatment or recommendations regarding hepatitis in service.  The Veteran also claimed that he had used intranasal cocaine during active duty but denied the use of intravenous drugs.  The examiner, however, noted that post-service clinical records, including a November 2006 hepatitis clinic report, document the Veteran's reports of intravenous drugs from 1975 to 1980, as well as heavy alcohol use and continued cocaine abuse.  The examiner also reviewed service treatment records documenting treatment for venereal disease, as well as post-service clinical records documenting a positive antibody test for hepatitis C in 1996 and a confirmation test in 2006, followed by a recommendation for treatment.  Treatment was not offered at that time, however, because the Veteran was continuing to use cocaine and drink alcohol.  After examining the Veteran and reviewing the relevant evidence of record, the examiner diagnosed hepatitis C, with risk factors including intravenous drug use and intranasal cocaine use as well as high risk sexual activity.  The examiner concluded that the Veteran's hepatitis C was less likely due to service but more likely due to the Veteran's behavior post-service.  The examiner explained that despite the Veteran's statement of being told he had hepatitis in service, the service treatment records documented only a single, ambiguous visit in December 1974, with no associated physical examination, laboratory results, clinical diagnosis, treatment plan, or follow up.  The examiner further noted that post-service records documented a long history of nasal cocaine, injection drug abuse, and alcohol abuse, as recently as 2006.  Therefore, he had 20 years of high risk behaviors in which to contract hepatitis C following service.  

In a September 2015 addendum, the VA physician indicated that he had reviewed the claims file, including the results of the prior VA examination, the VA clinical records, and the Board's June 2015 remand.  He again noted that the Veteran had claimed that he had been told that he had hepatitis in service and that the service treatment records contained a notation to the effect that the Veteran complained of possible hepatitis in December 1974.  The examiner explained, however, that the first antibody blood test for diagnosis of Hepatitis C infection was not available until 1994.  Therefore, any mention of possible Hepatitis C prior to that would be pure speculation.  The service treatment records contained no clinical indication of hepatitis in service, including no associated physical examination, laboratory results, clinical diagnosis, treatment plan, or follow up.  He also noted that the Veteran had an admitted years long history of chronic cocaine abuse post-service which was a recognized strong medical risk factor for Hepatitis C.

In an August 2016 addendum, the examiner indicated that he had again reviewed the record on appeal.  He concluded that the Veteran's hepatitis C was less likely than not (less than 50% probability) incurred in or caused by service.  He referred to his previous opinion explaining that the Veteran's hepatitis C was more likely related to linked to POST-SERVICE cocaine and IV drug use.  He acknowledged that while it was true that hepatitis C could be spread by heterosexual contact and that the Veteran had documented sexual exposure, as evidenced by service treatment records noting treatment for venereal disease.  However, he explained that this risk was "LOW and FAR LOWER THAN THE HCV TRANSMISSION RISKS OF NASAL COCAINE USE AND IV DRUG ABUSE."  The examiner cited expert medical literature from August 2015, written by one of the most widely recognized experts on hepatitis C, who had concluded that the risk of sexual transmission was low.  He noted that it was very illustrative of the LOW risk of HCV sexual transmission even by REPEATED sexual intercourse with a KNOWN-infected HCV person OVER YEARS.  Such exposures, often over 10 years or more, certainly are more than claimed by the Veteran.  He noted that the article had reviewed several studies done of heterosexual monogamous couples NOT using protection, with one partner KNOWN to be actively HCV infected.  Those studies determined that the overall incidence of hepatitis C transmission by sex was estimated to be 0.07 to .1 percent per year.  On the other hand, studies showed that the odds ratio of transmission for intravenous drug use was 49.6, which was "the most efficient means of transmission."  In addition, infection had also been associated with a history of intranasal cocaine use, presumably due to blood on shared straws.  There was no odds risk ratio for this method of transmission, but given that it was likely blood-borne, it was a greater risk.  

The Board assigns the opinion of this VA physician great probative weight, as it was provided by a medical professional with appropriate expertise to opine on the matter at issue.  Moreover, this opinion was based on an examination of the Veteran, a detailed review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  The physician provided a detailed rationale for his conclusions, with citations to the medical literature on the topic.  The Board also finds that the examiner's opinions are consistent with the remaining evidence of record.  The Board notes that there is no other competent evidence of record which contradicts this opinion or otherwise suggests a link between the Veteran's current hepatitis C and his active service or any incident therein.  

The probative evidence therefore establishes that the Veteran's hepatitis C was more likely than not caused by intravenous drug use or the use of cocaine through the nasal passages, than to in-service sexual activity.  The Veteran has admitted that he had both in service and post-service drug usage.  To the extent that he now denies intravenous drug use, the Board finds his statements to be lacking in credibility.  The Board assigns more probative weight to the statements he made while seeking treatment in clinical settings than to his statements made in the context of a claim for monetary benefits.  The Board notes that the service treatment records contain some suggestion of drug abuse.  To the extent the appellant claims that his hepatitis C is related to drug abuse during active duty, the Board notes that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2016).  Thus, any contentions in this regard do not provide a basis upon which to award the benefit he seeks.

The Board has considered the Veteran's contentions to the effect that he was told he had hepatitis C in service.  As set forth above, however, a VA physician reviewed the record an explained that the service treatment records contained no clinical indication of hepatitis in service, including no associated physical examination, laboratory results, clinical diagnosis, treatment plan, or follow up.  Moreover, because the first antibody blood test for diagnosis of Hepatitis C infection was not available until 1994, any mention of possible Hepatitis C prior to that would be pure speculation.  

As stated, the Veteran has not submitted any medical evidence that would tend to refute or contradict the detailed VA opinion.  In each of those instances, there was a review of the complete claims folder including the statements provided by the Veteran.  In providing that opinion with addendums, the medical doctor was not equivocal, vague, or ambiguous with his opinion that the appellant was not suffering from the residuals of hepatitis C related to or caused by his military service.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  Moreover, the doctor offered supplemental documentation or substantiation to his opinion by referencing a medical article that fully detailed the likely causes of hepatitis C.  In summary, given the evidence of record in this case, he explained that it is far more likely that the Veteran's current hepatitis C was contracted after service.  

The Board has considered the Veteran's contentions to the effect that he believes his current hepatitis was contracted in service.  However, the matter at hand involves complex medical assessments that require medical expertise.  The appellant is not competent to provide more than simple medical observations.  Although he is competent to report that he was told he had hepatitis in service, for the reasons previously explained, the Board finds that the opinion of the VA examiner outweighs the Veteran's reports.  The Veteran is not otherwise competent to provide complex medical opinions regarding the etiology of the purported disorder.  

Hence, the Board finds that service connection for the residuals of hepatitis C is not warranted because the weight of the evidence of record is against the claim.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.   


ORDER

Entitlement to service connection for the residuals of hepatitis C is denied. 



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


